DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 24, 2021. Claims 1-20 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive.
	The argument features Xia does not teach providing, collaboratively with at least one other service provider in the consortium, a set of services in the communication network, wherein a set of services provided by one service provider in the consortium is in one service type.
The examiner respectfully disagrees with the applicant’s statement and asserts that the independent claims are very broad. The independent claims refer to a collaboration among service providers to provide a set of services. The services do not have to be the same. The claim goes on to indicate that the set of services provided by one service provider in the consortium (not all of the service providers in the consortium) is of one service type. Using the broadest reasonable interpretation, the claim language indicates separate entities of different types that work together in the consortium. Using the broadest reasonable interpretation, Xia discloses a financial institution/institutions that collaborates with an insurance company/companies in a consortium to provide a set of services (par. 31, lines 2-10) in the communication network (par. 34); a set of services provided by either the financial institution or the insurance company in the consortium is in one service type (par. 31, lines 2-10).

The examiner respectfully disagrees with the applicant’s statement and asserts that, as mentioned above, the independent claims are very broad. Using the broadest reasonable interpretation, the financial institution/institutions collaborates with an insurance company/companies in a consortium to provide computer implemented services (e.g. financial and insurance) in a consortium blockchain network (par. 31, lines 2-10).
In view of the above, the rejection using Xia is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Xia (U.S. Patent Application Number: 2019/0301883).
claim 1; Xia discloses a system comprising a plurality of service providers [e.g. financial institution, insurance company (par. 31, lines 1-6)], wherein each of the plurality of service providers belongs to a consortium and all the service providers in the consortium trust each other for actions under a rule corresponding to the consortium (par. 31, lines 1-14), wherein the rule indicates how to manage a record of the actions performed by each of the plurality of service providers (par. 31, lines 12-14); wherein each of the plurality of service providers is configured to: 
provide, collaboratively with at least one other service provider in the consortium [e.g. financial institution, insurance company (par. 31, lines 2-10)], a set of services in a communication network [e.g. financial institution, insurance company (par. 31, lines 1-12; par. 34)], wherein a set of services provided by one service provider in the consortium is in one service type [e.g. financial institution, insurance company (par. 31, lines 1-6)]; and 
manage a creation of a record indicative of actions associated with a particular set of services that the service provider provides and a distribution of the record to one or more other service providers in the consortium (par. 35, line 9 – par. 36, line 14; par. 39).
Consider claim 2; Xia discloses the service type is one of a set of defined service types including: configuration related services, monitoring and collection of operational data related services, network operation data sharing related services, and wireless network operation related services (par. 34, 36, 39).
Consider claim 3; Xia discloses the configuration related services include one or more of an equipment update and configuration service, an infrastructure network configuration service, a virtual function installation and modification service and a slice instantiation, configuration and modification service [e.g. related to a map service (par. 59)].
Consider claim 4; Xia discloses the monitoring and collection of operational data related services include monitoring and collection of one or more of a performance of equipment service, a performance 
Consider claim 5; Xia discloses the network operation data sharing services include services relating to provide trustable sharing of operational data collected from the communication network (par. 31, lines 12-14).
Consider claim 6; Xia discloses the wireless network operation related services include services relating to one or more of authentication, authorization (par. 31, lines 2-6) and accounting (AAA) and charging associated with an end-point identifier (ID) AAA service.
Consider claim 7; Xia discloses the record indicative of actions associated with a particular set of services includes one or more of: a record indicative of performing one or more service in the set of services, a record indicative of completing one or more service in the set of services, a record indicative of a future action towards one or more service in the set of services, a record indicative of a completed action towards one or more service in the set of services, and a record indicative of an undergoing action towards one or more service in the set of services (par. 39).
Consider claim 8; Xia discloses select a format of the record to be created according to the service type of the particular service associated with the record and create the record according to the selected format [e.g. HTTPS (par. 37, lines 12-16)].
Consider claim 9; Xia discloses manage an update of the record by appending a second record to the record so as to achieve an updated record (par. 31, lines 12-14; par. 43), wherein the second record and the record are indicative of actions associated with the same particular set of services (par. 35, line 9 – par. 36, line 14; par. 39), and a distribution of the updated record to one or more other service providers in the consortium (par. 31, lines 12-14; par. 43).
Consider claim 10; Xia discloses obtain validation of the actions prior to the creation of the record (par. 31, lines 12-14).
claim 11; Xia discloses obtaining validation further includes negotiation with one or more of the plurality of service providers to obtain a consensus (par. 43).
Consider claim 13; Xia discloses different service providers in the consortium provides sets of services in different service types [e.g. financial institution, insurance company (par. 31, lines 1-6)].
Consider claim 14; Xia discloses the set of services in a particular service type (par. 39) are provided by different service providers in the consortium [e.g. financial institution, insurance company (par. 31, lines 1-6)].
Consider claim 15; Xia discloses management of the record by each of the plurality of service providers is based on a blockchain (par. 31, lines 1-14; par. 39).
Consider claim 16; Xia discloses the plurality of service providers are implemented in one or more of network apparatus (par. 35, lines 1-9) and network virtual function.
Consider claim 17; Xia discloses an apparatus including a processor coupled with a memory (par. 80, 81), wherein one of a plurality of service providers is implemented in the apparatus (par. 77), wherein each of the plurality of service providers belongs to a consortium and all the service providers in the consortium trust each other for actions under a rule corresponding to the consortium (par. 31, lines 1-14), wherein the rule indicates how to manage a record of the actions performed by each of the plurality of service providers (par. 31, lines 12-14); wherein each of the plurality of service providers is configured to: 
provide, collaboratively with at least one other service provider in the consortium [e.g. financial institution, insurance company (par. 31, lines 2-10)], a set of services in a communication network [e.g. financial institution, insurance company (par. 31, lines 1-12; par. 34)], wherein a set of services provided by one service provider in the consortium is in one service type [e.g. financial institution, insurance company (par. 31, lines 1-6)]; and 

Consider claim 18; Xia discloses a method for communications between a plurality of service providers in a communication network, wherein each of the plurality of service providers belongs to a consortium and all the service providers in the consortium trust each other for actions under a rule corresponding to the consortium (par. 31, lines 1-14), wherein the rule indicates how to manage a record of the actions performed by each of the plurality of service providers (par. 31, lines 12-14); wherein each of the plurality of service providers is configured to: 
provide, collaboratively with at least one other service provider in the consortium [e.g. financial institution, insurance company (par. 31, lines 2-10)], a set of services in a communication network [e.g. financial institution, insurance company (par. 31, lines 1-12; par. 34)], wherein a set of services provided by one service provider in the consortium is in one service type [e.g. financial institution, insurance company (par. 31, lines 1-6)]; and 
manage a creation of a record indicative of actions associated with a particular set of services that the service provider provides and a distribution of the record to one or more other service providers in the consortium (par. 35, line 9 – par. 36, line 14; par. 39).
Consider claim 19; Xia discloses select a format of the record to be created according to the service type of the particular service associated with the record (par. 39, lines 1-11) and create the record according to the selected format (par. 43); and manage an update of the record by appending a second record to the record so as to achieve an updated record (par. 43, lines 4-16), wherein the second record and the record are indicative of actions associated with the same particular set of services [e.g. exchanges of something of value (par. 39, lines 8-10; par. 43, lines 6-16), and a distribution of the updated record to one or more other service providers in the consortium (par. 31, lines 14-17).
claim 20; Xia discloses selecting, by each of the plurality of service providers, a format of the record to be created according to the service type of the particular service associated with the record and create the record according to the selected format [e.g. transactions (par. 39, lines 1-10)]; and managing, by each of the plurality of service providers, an update of the record by appending a second record to the record so as to achieve an updated record (par. 43, lines 4-16), wherein the second record and the record are indicative of actions associated with the same particular set of services [e.g. exchanges of something of value (par. 39, lines 8-10)], and a distribution of the updated record to one or more other service providers in the consortium (par. 31, lines 12-17; par. 43, lines 4-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (U.S. Patent Application Number: 2019/0301883) in view Rost et al. (U.S. Patent Application Number: 2019/0028249).
Consider claim 12, as applied in claim 1; Xia discloses the claimed invention except: the distribution of the record is within a network slice in the communication network, wherein the network slice is dedicated to support one or more of services in the particular set of services.
In an analogous art Rost discloses the distribution of the record is within a network slice in the communication network (par. 20, lines 12-21; par. 23), wherein the network slice is dedicated to support one or more of services in the particular set of services (par. 23).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646